People v Mitchell (2016 NY Slip Op 06232)





People v Mitchell


2016 NY Slip Op 06232


Decided on September 28, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 28, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RANDALL T. ENG, P.J.
MARK C. DILLON
SANDRA L. SGROI
ROBERT J. MILLER
VALERIE BRATHWAITE NELSON, JJ.


2015-07346
 (Ind. No. 2089/14)

[*1]The People of the State of New York, respondent,
vEmanuel Mitchell, appellant.


Lynn W. L. Fahey, New York, NY (David P. Greenberg of counsel), for appellant.
Richard A. Brown, District Attorney, Kew Gardens, NY (Samantha S. Alessi of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the Supreme Court, Queens County (Lopresto, J.), rendered July 14, 2015, convicting him of robbery in the first degree, upon his plea of guilty, and imposing sentence.
ORDERED that the judgment is affirmed.
The defendant was convicted of robbery in the first degree upon his plea of guilty. On his appeal from the judgment of conviction, the defendant contends that an order of protection, which was issued upon his conviction, should be vacated. Contrary to the People's contention, the order of protection is reviewable on appeal, as it is "among the orders and rulings that a defendant may challenge in an appeal from the judgment of conviction" (People v Nieves, 2 NY3d 310, 315). However, the defendant failed to preserve for appellate review his challenge to the order of protection (see CPL 470.05[2]; People v Nieves, 2 NY3d at 316-318; People v May, 138 AD3d 1146, 1147; People v O'Connor, 136 AD3d 945; People v Sweeney, 106 AD3d 841, 842), and we decline to reach the issue in the exercise of our interest of justice jurisdiction.
ENG, P.J., DILLON, SGROI, MILLER and BRATHWAITE NELSON, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court